

116 HR 5784 IH: Supporting Minority STEM Student to Career Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5784IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Ms. Fudge (for herself and Mr. Turner) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to improve programs for minority students in STEM fields,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Minority STEM Student to Career Act. 2.Minority science and engineering improvement program (a)Required criteriaSection 352(c) of the Higher Education Act of 1965 (20 U.S.C. 1067b(c)) is amended—
 (1)in paragraph (9), by striking and; (2)in paragraph (10), by striking the period and inserting ; and; and
 (3)by adding the following at the end:  (11)the amount of non-Federal funds a grant recipient will use to support the activities to be funded by the grant..
 (b)Authorized use of fundsSection 353(b) of the Higher Education Act of 1965 (20 U.S.C. 1067c(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by striking or; (B)in subparagraph (B), by striking the period and inserting a semicolon; and
 (C)by adding the following at the end:  (C)providing direct financial assistance to students who are underrepresented in STEM; or
 (D)improving institutional capacity to provide— (i)guidance counseling and academic advising;
 (ii)work-study opportunities that are aligned to a student’s chosen field of study; (iii)faculty, peer, and near-peer men­tor­ship;
 (iv)summer bridge programs; (v)undergraduate research opportunities;
 (vi)work-based learning opportunities aligned with a student’s chosen field of study; or (vii)individualized academic support and tutoring.; and
 (2)in paragraph (2)— (A)in subparagraph (C), by striking or;
 (B)in subparagraph (D), by striking the period and inserting ; or; and (C)by adding the following at the end:
						
 (E)any of the activities described in subparagraphs (A) through (D) of paragraph (1).. (c)Cross program and cross agency cooperationSection 363 of the Higher Education Act of 1965 (20 U.S.C. 1067i) is amended to read as follows:
				
					363.Cross program and cross agency cooperation
 (a)In generalThe Minority Science and Engineering Improvement Programs shall cooperate and consult with other programs within the Department and within Federal, State, and private agencies which carry out programs to improve the quality of science, mathematics, and engineering education.
 (b)ReportNot later than 120 days after the date of enactment of the Supporting Minority STEM Student to Career Act, the Secretary shall, in consultation with all Federal agencies that have STEM education activities, prepare and submit to the authorizing committees a coordination strategy report on expanding access and opportunity for postsecondary students who are underrepresented in science and engineering that—
 (1)outlines efforts to coordinate Federal grant programs for these populations to more effectively achieve the Federal Government’s objective to diversify the STEM fields; and
 (2)outlines strategies to align Federal Government research opportunities, internships, and deferred hiring programs from minority institutions receiving a grant under this part for students who are underrepresented in science and engineering..
 (d)DefinitionsSection 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k) is amended— (1)by striking paragraphs (3) and (4); and
 (2)by adding at the end the following:  (10)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101.
 (11)Minority institutionThe term minority institution means an institution described in section 371(a). (12)STEMThe term STEM means the fields of science, technology, engineering, and mathematics as described in section 356(a)..
				